IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 39475/39476

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 601
                                                )
       Plaintiff-Respondent,                    )     Filed: August 24, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JODY PATRICK TIEDEMANN,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and consecutive, unified sentence of ten years, with two
       years determinate, for failure to register as a sex offender, affirmed; judgment of
       conviction and concurrent, unified sentence of seven years, with three years
       determinate, for grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       In docket number 39475, Jody Patrick Tiedemann pled guilty to failure to register as a
sex offender, Idaho Code §§ 18-8309, 18-8311. The district court sentenced Tiedemann to a
unified term of ten years, with two years determinate, to run consecutively to Tiedemann’s
sentence in a prior case. In docket number 39476, Tiedemann pled guilty to grand theft, Idaho
Code §§ 18-2403(1), 18-2407(1)(b). The district court sentenced Tiedemann to a unified term of
seven years, with three years determinate, to run concurrently with his sentence in docket
number 39475 and concurrently with his sentence in the prior case. Tiedemann appeals. The
two cases have been consolidated on appeal.

                                               1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Tiedemann’s judgments of conviction and sentences are affirmed.




                                                   2